[Cite as State v. Hitchcock, 2014-Ohio-3281.]


                                      IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


STATE OF OHIO,                                    :       MEMORANDUM OPINION

        Plaintiff-Appellee,                       :

        -vs-                                      :       CASE NO. 2014-L-046

PAUL R. HITCHCOCK, JR.,                           :

       Defendant-Appellant.                       :


Civil Appeal from the Court of Common Pleas, Case No. 12 CR 000512

Judgment: Appeal dismissed.


Charles E. Coulson, Lake County Prosecutor, Lake County Administration Building,
105 Main Street, P.O. Box 490, Painesville, OH 44077 (For Plaintiff-Appellee).

Paul R. Hitchcock, Jr., pro se, PID: A641-723, Richland Correctional Institution, P.O.
Box 8107, 1001 Olivesburg Road, Mansfield, OH 44905 (Defendant-Appellant).



DIANE V. GRENDELL, J.,

        {¶1}     On May 8, 2014, appellant, Paul R. Hitchcock, Jr., pro se, filed a notice of

appeal from an April 1, 2014 judgment of the Lake County Court of Common Pleas

denying appellant’s petition for post-conviction relief.         Therefore, this appeal is

considered to be civil in nature pursuant to State v. Mapson, 41 Ohio App. 3d 390, 391

(1987).

        {¶2}     Under App.R. 4(A), appellant’s notice of appeal was due to be filed within

30 days from the time-stamped date of the appealed judgment, or May 1, 2014, which
was not a holiday or a weekend. Thus, his appeal filed May 8, 2014, was untimely by

seven days.

       {¶3}   App.R. 4(A) states:

       {¶4}   “A party shall file the notice of appeal required by App.R. 3 within thirty

days of the later of entry of the judgment or order appealed or, in a civil case, service of

the notice of judgment and its entry if service is not made on the party within the three

day rule period in Rule 58(B) of the Ohio Rules of Civil Procedure.”

       {¶5}   A review of the trial court docket indicates that the April 1, 2014 entry on

appeal was mailed to appellant and the assistant prosecutor on April 3, 2014, which

was within three days of the entry of judgment.

       {¶6}   Thus, appellant has not complied with the 30-day rule set forth in App.R.

4(A) for filing his notice of appeal. The time requirement is jurisdictional in nature and

may not be enlarged by an appellate court. State ex rel. Pendell v. Adams Cty. Bd. of

Elections, 40 Ohio St. 3d 58, 60 (1988); App.R. 14(B).

       {¶7}   Based upon the foregoing analysis, this appeal is hereby sua sponte

dismissed as being untimely.

       {¶8}   Appeal dismissed.


TIMOTHY P. CANNON, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                             2